Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the Amendment and Remarks filed 11 July 2022. Claims 1-15 remain pending and presently under consideration in this application. 

Response to Amendment
Applicants have amended the liquid crystalline medium of independent claim 1 to delete Si R5R6 from the possibilities for the substituent U1 in the compound of formula I. 
The rejection of claims 1-13 under 35 U.S.C. 103, as set forth in paragraph 16 of the previous office action on the merits, is hereby withdrawn in view of applicants’ aforementioned amendment. Since claim 1 is drawn to a liquid crystalline medium, the rejection of claims 14-15 under 35 U.S.C. 102(a)(1), as set forth in paragraph 14 of the previous office action on the merits, would be withdrawn if applicants amend claim 14, drawn to a compound, to satisfactorily address the rejection of claim under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 10 of the previous office action on the merits, i.e., to define the substituents in the claimed compound therein. 

Applicants have failed to satisfactorily address the rejection of each of claims 1, 2, 3, 14, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 7-11 of the previous office action on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected as being vague and indefinite when it recites:   
    PNG
    media_image1.png
    37
    496
    media_image1.png
    Greyscale
     
    PNG
    media_image2.png
    324
    447
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    198
    610
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    310
    660
    media_image4.png
    Greyscale
(emphasis added); the scope of the protection sought by ”*” is not clear, and it is not described. Claim 1 fails to particularly point out and distinctly claim each of the substituents A1, A2, A3, and A4 in the dye component compound of formula I contained in the claimed liquid-crystalline medium. Please refer the following paragraph for additional comments. 

Claim 2 is rejected as being vague and indefinite when it recites “one or more compounds of formula I are selected from the compounds of formulae IA to IC”; the scope of the protection sought is not clear since claim 1 fails to particularly point out and distinctly claim each of the substituents A1, A2, A3, and A4 in the dye component compound of formula I. Claim 2 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal composition/ liquid-crystalline medium. Please refer the following paragraph for additional comments.

Claim 3 is rejected as being vague and indefinite when it recites “one or more compounds of formula IA selected from the group of compounds of the following subformulae”, followed by IA-1, IA-2, IA-3, IB-1, IB-2 and IC-1; the scope of the protection sought is not clear, especially since claim 1 fails to particularly point out and distinctly claim each of the substituents A1, A2, A3, and A4 in the dye component compound of formula I. Claim 3 fails to particularly point out and distinctly claim the contents of the claimed liquid crystal composition/ liquid-crystalline medium.

Amended claim 14, drawn to a compound, is rejected as being vague and indefinite when it recites 
    PNG
    media_image5.png
    406
    755
    media_image5.png
    Greyscale
; the scope of the protection sought is not clear, especially since claim 1, drawn to a liquid crystalline medium, fails to particularly point out and distinctly claim each of the substituents A1, A2, A3, and A4 in the dye component compound of formula I.  Also, the antecedent basis for “variables” is not clear, and applicants’ amendment simply deleting “the” is not sufficient to overcome the ambiguity. Claim 14 fails to particularly point out and distinctly claim the substituents in the claimed compound of formula I. Please refer the following paragraph for additional comments.

Amended claim 15 is rejected as being vague and indefinite when it recites: 
    PNG
    media_image6.png
    195
    595
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    116
    236
    media_image7.png
    Greyscale
(emphasis added); the scope of the protection sought is not clear, especially since claim 1, drawn to a liquid crystalline medium, fails to particularly point out and distinctly claim each of the substituents A1, A2, A3, and A4 in the dye component compound of formula I.  Also, the meaning of “partial” formulae renders the claims indefinite because the claim includes formulae not actually disclosed (those encompassed by having the "partial" formulae but not actually disclosed), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Claim 15 fails to particularly point out and distinctly claim the substituent P in the claimed compound of formula I.  Please refer the following paragraph for additional comments.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdelsamie et al. (“Toward Additive-Free Small-Molecule Organic Solar Cells: Roles of the Donor Crystallization Pathway and Dynamics”, Advanced Material, 2015, Volume 27, Issue 45, pp. 7285-7292). 
 Abdelsamie et al. teaches a compound of the present elected formula D-7, as represented therein by: 
    PNG
    media_image8.png
    153
    501
    media_image8.png
    Greyscale
  (p. 7286).
Response to Arguments
Initially, the Examiner notes that applicant’s arguments filed 11 July 2022 incorrectly refer the substituent in the compound of formula I as U1 instead of U1, as similarly to the substituents in the compound of formula I as A1, A2, A3 and A4 instead of respectively as A1, A2, A3, and A4.

Applicant's arguments filed 11 July 2022, in response to the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 7 of the previous office action on the merits, to the effect that “the meaning of the asterisk “*” in the formulae of A1 to A4 describes the positions at which the element is connected by a single bond to the rest of the formula”, have been fully considered but they are not persuasive. Claim 1 fails to particularly point out and distinctly claim that each “*” represents the position at which the element is connected by a single bond to the rest of the formula.

Applicant's arguments filed 11 July 2022, are silent with respect to the rejection of claims 2 and 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as respectively set forth in paragraphs 8 and 9 of the previous office action on the merits.

Applicant's arguments filed 11 July 2022, in response to the rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 10 of the previous office action on the merits, to the effect that claim 14 “has been clarified to address the antecedent basis issue”, have been fully considered but they are not persuasive. Applicants’ amendment simply deleting “the” is not sufficient to overcome the rejection. 

Applicant's arguments filed 11 July 2022, in response to the rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as set forth in paragraph 11 of the previous office action on the merits, to the effect that claim 15 “has been clarified”, have been fully considered but they are not persuasive. Amending the claim from “part” to “partial” does not satisfactorily address the issue of indefiniteness. This rejection can be easily overcome if applicants simply amend claim 15 to recite that “P is selected from” followed by the structural formulae.  

Applicant's arguments filed 11 July 2022, in response to the rejection of claim 14 under 35 U.S.C. 102(a)(1), as set forth in paragraph 14 of the previous office action on the merits, to the effect that the liquid crystalline medium of claim “has been amended to modify the definition of the group U1” have been fully considered but they are not persuasive since claim 14 fails to particularly point out and distinctly claim the substituents in the claimed compound of formula I, more specifically the substituent U1.

Applicant's arguments filed 11 July 2022, in response to the rejection of claim 15 under 35 U.S.C. 102(a)(1), as set forth in paragraph 14 of the previous office action on the merits, to the effect that the “Si-containing structure in claim 15 has also been deleted”, have been fully considered but they are not persuasive, as it has not been deleted.

Applicant's arguments filed 11 July 2022, in response to the rejection of claims 1-13 under 35 U.S.C. 103, as set forth in paragraph 16 of the previous office action on the merits, have been fully considered in view of the amendment to independent claim whereby Si R5R6 is deleted from the possibilities for the substituent U1 in the compound of formula I. The aforementioned rejection is hereby withdrawn.

Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicants’ disclosure: U.S. Patent Application Publication No. 2022/0275277.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722